DETAILED ACTION
Claim Status
Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brian Arment on 04/26/2022. 

The application has been amended as follows:
Please amend Claim 1 to recite the following:
“A method for adaptive communication alerts, the method comprising:
selecting a first user for receiving a first call request to establish a first communication session between a first endpoint operated by the first user and an agent endpoint operated by one of a plurality of agents of a contact center;
determining a first duration for alerting the first user about the first call request based on information about the first call request, wherein the information indicates at least one of a likelihood that the first user will respond to the first call request and how long it will likely take for the first user to respond to the first call request;
initiating the first call request to a first endpoint operated by the first user, wherein the first endpoint alerts the first user about the first call request; and
upon the first duration elapsing without a response to the first call request from the first endpoint, canceling the first call request.”

Please amend Claim 3 to recite the following:
“The method of claim 1, wherein determining the first duration comprises:
feeding at least a portion of the information about the first call request into a duration-determination algorithm comprising a machine learning algorithm trained using information about past requests to establish communication sessions and respective outcomes of the past requests.”

Please amend Claim 5 to recite the following:
“The method of claim 3, wherein determining the first duration further comprises:
adjusting a value for the first duration that is output by the duration-determination algorithm based on a second portion of the information about the first call request that is associated with the first user.”

Please amend Claim 7 to recite the following:
“The method of claim 1, wherein determining the first duration comprises:
assigning a value to the first duration that inversely relates to a likelihood that the first user will respond to the first call request.”

Please amend Claim 8 to recite the following:
“The method of claim 1, wherein the information about the first call request includes one or more of a group comprising:
called-party information about the first user;
calling-system information;
a first time at which the first call request is identified;
one or more past durations for alerting the first user about requests to establish communication sessions;
a device type of the first endpoint; and
status information about the first user from one or more third-party channels.”

Please amend Claim 10 to recite the following:
“The method of claim 1, further comprising:
identifying a second call request to establish a second communication session with a second endpoint;
determining a second duration for alerting a second user of the second endpoint about the second call request based on information about the second call request, wherein the second duration is different than the first duration; and
alerting the second user about the second call request in accordance with the second duration.”

Please amend Claim 11 to recite the following:
“An apparatus for adaptive communication alerts, the apparatus comprising:
one or more computer readable storage media;
a processing system operatively coupled with the one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system to:
select a first user for receiving a first call request to establish a first communication session between a first endpoint operated by the first user and an agent endpoint operated by one of a plurality of agents of a contact center;
determine a first duration for alerting the first user about the first call request based on information about the first call request, wherein the information indicates at least one of a likelihood that the first user will respond to the first call request and how long it will likely take for the first user to respond to the first call request;
initiate the first call request to a first endpoint operated by the first user, wherein the first endpoint alerts the first user about the first call request; and
upon the first duration elapsing without a response to the first call request from the first endpoint, cancel the first call request.”

Please amend Claim 13 to recite the following:
“The apparatus of claim 11, wherein to determine the first duration, the program instructions direct the processing system to:
feed at least a portion of the information about the first call request into a duration-determination algorithm comprising a machine learning algorithm trained using information about past requests to establish communication sessions and respective outcomes of the past requests.”

Please amend Claim 15 to recite the following:
“The apparatus of claim 13, wherein to determine the first duration further, the program instructions direct the processing system to:
adjust a value for the first duration that is output by the duration-determination algorithm based on a second portion of the information about the first call request that is associated with the first user.”

Please amend Claim 17 to recite the following:
“The apparatus of claim 11, wherein to determine the first duration, the program instructions direct the processing system to:
assign a value to the first duration that inversely relates to a likelihood that the first user will respond to the first call request.”

Please amend Claim 18 to recite the following:
“The apparatus of claim 11, wherein the information about the first call request includes one or more of a group comprising:
called-party information about the first user;
calling-system information;
a first time at which the first call request is identified;
one or more past durations for alerting the first user about requests to establish communication sessions;
a device type of the first endpoint; and
status information about the first user from one or more third-party channels.”

Please amend Claim 20 to recite the following:
“One or more non-transitory computer readable storage media having program instructions store thereon for adaptive communication alerts, the program instructions, when read and executed by a processing system, direct the processing system to:
select a first user for receiving a first call request to establish a first communication session between a first endpoint operated by the first user and an agent endpoint operated by one of a plurality of agents of a contact center;
determine a first duration for alerting the first user about the first call request based on information about the first call request, wherein the information indicates at least one of a likelihood that the first user will respond to the first call request and how long it will likely take for the first user to respond to the first call request;
initiate the first call request to a first endpoint operated by the first user, wherein the first endpoint alerts the first user about the first call request; and
upon the first duration elapsing without a response to the first call request from the first endpoint, cancel the first call request.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Noble (US20060256949 A1) teaches an agent from the call center places an outbound call to customer, if the call results in no connection after a certain number of rings or particular time interval, then to end the call.
Pearson (A simple technique to improve your outbound dialler) teaches contact centre can improve your dialer by changing the ‘Ring No Answer’ (RNA) times. RNA is defined as ‘the duration an initiated call rings at the destination before being killed as “No Answer”. The optimum RNA setting for your business will fall between 15 and 18 seconds.
The prior art of record fail to explicitly teach the amended independent claims 1, 11 and 20, especially “determine a first duration for alerting the first user about the first call request based on information about the first call request, wherein the information indicates at least one of a likelihood that the first user will respond to the first call request and how long it will likely take for the first user to respond to the first call request”.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455